PER CURIAM.
The pro se appellant asserts as error the trial court’s failure to grant his motion to dismiss this dissolution action. The appel-lee takes the position that the motion was evidentiary and directed to the merits of the ease. However, it was not set for hearing before the trial court, nor did appellant appear at the final judgment hearing to assert his position. Since the error, if any, was not preserved in the trial court, *397we must affirm. Palmer v. Thomas, 284 So.2d 709 (Fla. 1st DCA 1973).
GLICKSTEIN, WALDEN and WARNER, JJ., concur.